Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Pauly on 5/31/2022.

The application has been amended as follows: 

Claims 8, 9, 13 and 16 are cancelled.

Claim 1 is amended: A method for producing a Fiber Metal Laminate component of an airplane, comprising: 
using a manipulator system with an end effector and a control assigned to the manipulator system, 
stacking at least one metal layer and at least one unhardened fiber layer of the stacking sequence comprises: 
picking up one of the [[a]] metal layers or the unhardened [[a]] fiber layers from a respective supply stack as a layer to be stacked according to the stacking sequence, 
adapting, via the control, at least one operating parameter of the end effector
transporting the layer to be stacked to the mould, 
placing the layer to be stacked at a deposition surface in the mould
depositing the so placed layer to be stacked onto the deposition surface, and 
deforming, with the end effector, the layer to be stacked after the layer to be stacked is picked up from the supply stack and before the layer to be stacked is placed onto the deposition surface so as to adapt the form of the layer to be stacked to the form of the deposition surface, wherein both the metal layers and the unhardened fiber layers can be deformed by the end effector, 
wherein the end effector comprises a number of gripping elements for gripping the layer to be stacked during pick up, and wherein the gripping elements are activated separately or in groups by the control

Claim 4 is amended: The method according to claim 1, wherein the gripping elements comprise 

Claim 6 is amended: The method according to claim 1, wherein the end effector comprises a deformable carrier arrangement, wherein the gripping elements are deformable carrier arrangement, wherein the end effector also comprises an actuator arrangement for actuator based deforming of the deformable carrier arrangement

Claim 7 is amended: The method according to claim 1, wherein the metal and unhardened fiber layerss.

Claim 10 is amended: The method according to claim 1, wherein during deformingon whether the layer to be stacked is one of the one of the unhardened fiber layers.

Claim 11 is amended: The method according to claim 1, wherein unhardened fiber layers [[the]] have fibers [[are]] oriented homogeneously.

Claim 12 is amended: The method according to claim 1, wherein the unhardened fiber layers and the metal layers are 

Claim 14 is amended: The method according to claim 1, wherein the deforming to be stacked is identical to the form of the deposition surface.

Claim 15 is amended: The method according to claim 1, wherein the deforming to be stacked at least slightly deviates from the form of the deposition surface.

Claim 19 is amended:  The method according to claim 4, wherein the gripping element of the first type provides a floating grip of the layer to be stacked  to be stacked.

Claim 20 is amended: The method according to claim 5, wherein at least one of the gripping elements is -type suction gripping element or-type suction gripping element.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: End effectors with gripper used for deforming layers are known and it is generally known such layers may be used for both composite layers and metals layers in forming composite. Further, sensors are known to adapt suctions grippers similar to those used such that different grippers are activated based on the size of the layer.  However, there is no motivation to operate a specific parameter of such grippers when stacking fiber layers and metal layers solely based on whether the layer to be handled is fiber or metal. Although it is known to utilize grippers that adapt to different characteristics in circuit building wherein heavier more stable board layers are handled with different parameters than flimsy foil layers, this is not related to the airplane industry and grippers capable of deforming layers for deposition on a mold, and there would have been no motivation to carry over this principle to grippers such as in Reinhold et al., which operate on an entirely different scale.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746